Citation Nr: 1028778	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  07-35 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1948 to August 
1952, to include service in the Korean War.  The Veteran's 
decorations include the Bronze Star with Combat "V."

This appeal to the Board of Veterans' Appeals (Board) arose from 
a May 2006 rating decision in which the RO denied service 
connection for a low back disability and PTSD.  In June 2006, the 
Veteran filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in September 2007, and later that month, 
the Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals).

In June 2010, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of that 
hearing is of record. 

At the June 2010 hearing, the Veteran's representative submitted 
additional medical evidence, with a waiver of initial RO 
consideration of the evidence.  This evidence is accepted for 
inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 
20.1304 (2009).

In June 2010, the undersigned Veterans Law Judge advanced the 
appeal on the Board's docket upon her own motion, pursuant to 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) 
(2009).

The Board's decision addressing the claim for service connection 
for PTSD is set forth below.  The claim for service connection 
for a low back disability is addressed in the remand following 
the order; that matter is being remanded to the RO, via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.  

2.  The Veteran engaged in combat with the enemy as reflected by 
his receipt of the Bronze Star with Combat "V," and VA has 
conceded the occurrence of the Veteran's claimed in-service 
stressor-that he witnessed dead bodies.

3.  Competent, persuasive medical evidence indicates that the 
Veteran does not meet the diagnostic criteria for PTSD. 


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an October 2005 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  This letter also requested that the 
appellant submit any evidence in his possession pertinent to the 
claim on appeal, consistent with Pelegrini and the version of 38 
C.F.R. § 3.159 then in effect.  The rating decision on appeal 
reflects the initial adjudication of the claim after issuance of 
the October 2005 letter.  Hence, the October 2005 letter-which 
meets Pelegrini's content of notice 
requirements-also meets the VCAA's timing of notice requirement.

The Board notes that in a September 2008 post-rating letter, the 
RO provided the Veteran with general information pertaining to 
VA's assignment of disability ratings and effective dates (in the 
event service connection is granted), as well as the type of 
information and evidence that impacts those determinations.  
However, the timing of this notice-after the RO's last 
adjudication of the claim-is not shown to prejudice the Veteran.  
Because the Board herein denies the claim for service connection, 
no disability rating or effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice to 
the Veteran under the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of the Veteran's service 
treatment records, service personnel records, private medical 
records, and the report of an April 2006 VA examination.  Also of 
record and considered in connection with the appeal are various 
written statements provided by the Veteran, former soldiers in 
the Veteran's unit, and by his representative on his behalf.  The 
Board notes that no further RO action, prior to appellate 
consideration of the claim for service connection for PTSD, is 
required.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter herein decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Board notes that, on July 13, 2010, VA published a final rule 
that amended its adjudication regulations governing service 
connection for PTSD by liberalizing, in certain circumstances, 
the evidentiary standard for establishing the occurrence of the 
required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 
2010), and 75 Fed. Reg. 41092 (July 15, 2010)(correcting the 
effective and applicability dates from July 12, 2010 to July 13, 
2010).  The revisions apply to, among others, claims appealed 
before July 13, 2010, but not yet decided by the Board.  

In this case, however, VA has conceded the occurrence of the 
Veteran's claimed in-service stressor that he witnessed dead 
bodies in Korea.  As noted, the Veteran received the Bronze Star 
with Combat "V", a medal indicating that he engaged in combat 
with the enemy, and the alleged stressor is consistent with the 
circumstances, conditions and hardships of the Veteran's combat 
service.  See May 2006 SOC.  As the only remaining question is 
whether the Veteran has PTSD as a result of his verified 
stressor, further discussion of the recent revisions to 38 C.F.R. 
§ 3.304 is unnecessary.

Diagnoses of PTSD must be rendered in accordance with the 
diagnostic criteria for the condition set forth in the Fourth 
Edition of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 
4.125 (noting that VA has adopted the nomenclature of the DSM-
IV).

Considering the claim for service connection in light of the 
above, the Board finds that competent , probative evidence 
establishes that the Veteran does not meet the diagnostic 
criteria for PTSD, and that, therefore, the claim must be denied.

The Veteran's service treatment records are negative for any 
finding or diagnosis of PTSD.

On VA examination in April 2006, the Veteran talked about his 
Korean combat experiences without apparent difficulty or 
remarkable anxiety.  The Veteran reported an occasional 
nightmare, but he stated that combat events never plagued him.  
It was noted that he could not think of anything he avoided 
because it reminded him of combat.  The psychologist found that 
the Veteran did not have a current mental disability, to include 
PTSD.

The Board points out that the VA psychologist's opinion 
constitutes the only competent opinion to address whether the 
Veteran actually meets the diagnostic criteria for PTSD, and that 
neither the Veteran nor his representative has presented or 
identified any contrary, competent evidence or opinion.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to cases 
where such incidents have resulted in disability.  See 38 
U.S.C.A. §§ 1110.  Thus, where, as here, medical evidence 
establishes that the Veteran does not have the disability for 
which service connection is sought, there can be no valid claim 
for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Thus, while the Board acknowledges that the Veteran is a combat 
veteran with a conceded stressor, as discussed above, without a 
diagnosis of PTSD, there is-regretfully-no basis upon which to 
award service connection, as sought.

The Board further notes that the Veteran cannot establish that he 
does, in fact, meet the diagnostic criteria for PTSD, on the 
basis of his (and/or his representative's) lay assertions, alone.  
As indicated above, the claim turns on the matter of diagnosis of 
the disability for which service connection is sought-a matter 
within the province of trained medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his 
representative are not shown to be other than laypersons without 
the appropriate medical training and expertise, neither is 
competent to render a probative (persuasive) opinion on such a 
medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for PTSD must be denied.  In reaching the 
determination to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim remaining on appeal is warranted.

Although the Veteran's service treatment records are silent for 
any low back injury, the Veteran has established that he suffered 
an in-service accident while riding heavy equipment through lay 
evidence testimony.  The Veteran has submitted evidence of x-rays 
taken after a 1977 airplane accident, reflecting ends of the 
right transverse processes of the L3 and L4 that were not united.  
The radiologist noted that this finding appeared to be a residual 
from an old injury or a congenital variation, rather than an 
acute injury [related to the 1977 airplane injury].  During 
hospital treatment, the Veteran reported suffering from previous 
severe injuries related to his career as a heavy equipment 
operator, including an injury "some 20 years ago" when the 
Veteran was hit and injured by a bull[dozer].  The Veteran noted 
that he believed he had a spinal fracture at that time.

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), VA will provide a 
medical examination or obtain a medical opinion if the record, 
including lay or medical evidence, contains competent evidence of 
a disability that may be associated with an event, injury, or 
disease that occurred in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The threshold for determining whether the evidence 
"indicates" that there "may" be a nexus between a current 
disability and an in-service event, injury, or disease is a low 
one.  McLendon, 20 Vet. App. at 83.  

The x-ray revealing a possible old injury, taken together with 
the Veteran's consistent history of a serious in-service back 
injury during combat, suggest that Veteran may have a current low 
back disorder related to service.  However, the record includes 
no actual opinion addressing the medical relationship, if any, 
between a current low back disability, and service.  Under these 
circumstances, the Board finds that an opinion-based on full 
consideration of the Veteran's documented medical history and 
assertions, and supported by clearly-stated rationale-would be 
helpful in resolving the claim for service connection.  Id.

Accordingly, the RO should arrange for the Veteran to undergo VA 
examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to report 
to the scheduled examination, without good cause, may result in 
denial of the claim for service connection (as the original claim 
will be considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655 (2009).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the Veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of the 
notice(s) of the date and time of the examination sent to him by 
the pertinent VA medical facility.

Further to ensure that all due process requirements are met, and 
that the record before the examiner is the RO should, through 
VCAA-complaint notice, give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record.

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

3.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
orthopedic examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the physician 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made available 
to the examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should clearly identify all 
current low back disability/ies.  Then, with 
respect to each such diagnosed disability, 
the examiner should provide an opinion, 
consistent with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the disability had its 
onset in or is medically related to service-
to particularly include injury associated 
with an in-service heavy equipment accident, 
as alleged.

In rendering the requested opinion, the 
examiner should specifically consider and 
discuss the Veteran's assertions as to in-
service injury and continuity of symptoms 
since that time.

The examiner should also comment as to 
whether any diagnosed low back disability is 
congenital, and if so, whether the disability 
was aggravated beyond the natural course of 
the disability during service.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim remaining on appeal in 
light of all pertinent evidence and legal 
authority.

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied. The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 




7112 (West Supp. 2009).  The RO is reminded that this appeal 
has been advanced on the Board's docket.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


